 



EXHIBIT 10.4A
EXECUTION COPY
FIRST AMENDMENT TO THE MASTER RESTRUCTURING AGREEMENT
          THIS FIRST AMENDMENT TO THE MASTER RESTRUCTURING AGREEMENT (this
“Amendment”), is dated as of October 29, 2007, by and between Delphi Corporation
(“Delphi”) and General Motors Corporation (“GM”). Capitalized terms not defined
herein shall have the meaning ascribed to such terms in the Agreement.
          WHEREAS, the Debtors commenced jointly administered cases under the
United States Bankruptcy Code, 11 U.S.C. §§ 101-1330, as amended and in effect
on October 8, 2005, in the United States Bankruptcy Court for the Southern
District of New York (the “Bankruptcy Court”);
          WHEREAS, Delphi and GM have entered into a Master Restructuring
Agreement dated as of September 6, 2007 (the “Agreement”); and
          WHEREAS, Delphi and GM have agreed to amend the Agreement pursuant to
this Amendment.
          NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the parties
hereto hereby agrees as follows:

1.   Section 1.64 “Delphi Retained Employment Liabilities”. The words
“Employment Transfer Date” in the last sentence of the definition of “Delphi
Retained Employment Liabilities” are hereby deleted and replaced with the words
“the date the Employment Transfer takes place”.   2.   Section 1.82 “Excess
Steering Proceeds”. In the fourth line of the definition of “Excess Steering
Proceeds”, the words “Steering Business” are hereby deleted and replaced with
the words “Global Steering Business”.   3.   New Section 1.119(a) “JOBs”. The
following Section 1.119(a) shall be added to the Agreement after Section 1.119
thereof:

          ““JOBs banks” shall mean the Job Opportunity Bank – Security Program
as defined in the applicable Labor MOU.”

4.   Section 1.123 “Labor Cost Amount”. In the two instances in which they
appear in the definition of “Labor Cost Amount”, the words “UAW Keep Sites” are
hereby deleted and replaced with the words “UAW Keep Facilities”.   5.  
Section 1.152 “Plan”. Section 1.152 is amended by adding the words “and amended
as per the amended terms filed with the Bankruptcy Court on October 29, 2007”
after the words “September 6, 2007”.

 



--------------------------------------------------------------------------------



 



6.   Section 1.180 “Settlement Agreement”. Section 1.180 is hereby replaced in
its entirety with the following: ““Settlement Agreement” shall mean the Global
Settlement Agreement, by and between Delphi, on behalf of itself and certain of
its subsidiaries and Affiliates, and GM, dated as of September 6, 2007, as
amended.”   7.   Section 3.01(c). The words “UAW Sale Facilities” in
Section 3.01(c) are hereby deleted and replaced with the words “Sale
Facilities”.   8.   Section 3.04. In the two instances in which they appear, the
words “UAW Facilities” in Section 3.04 are hereby deleted and replaced with the
words “UAW Keep Facilities”.   9.   Section 3.05. In the two instances in which
they appear, the words “IUE-CWA Facilities” in Section 3.05 are hereby deleted
and replaced with the words “IUE-CWA Keep Facilities”.   10.  
Section 4.01(a)(i). The words “Keep Facilities” in Section 4.01(a)(i) are hereby
deleted and replaced with the words “ UAW Keep Facilities, the IUE-CWA Keep
Facilities”.   11.   Section 4.02(d). The words “Footprint Sites” in
Section 4.02(d) are hereby deleted and replaced with the words “Footprint
Facilities”.   12.   Section 4.02(e). The words “Base Monthly Warranty Cost” in
Section 4.02(e) are hereby deleted and replaced with the words “Base Monthly
Warranty Level”.   13.   Section 5.01(a)(iii) “Financial Services Supply
Agreement”. Section 5.01(a)(iii) is hereby replaced in its entirety with the
following: “Reserved;”   14.   Section 5.01(a)(xii) “Technology Transfer
Agreement”. Section 5.01(a)(xii) is hereby replaced in its entirety with the
following: ““Technology Transfer Agreement. The GM-Delphi Technology Transfer
Agreement between Delphi Technologies, Inc. and GM dated December 4, 1998 (the
“Technology Transfer Agreement”), which is attached hereto as
Exhibit 5.01(a)(xii);”   15.   Section 7.05. Section 7.05 is hereby replaced in
its entirety with the following:       “Cooperation with Financial Reporting.

     (a) Delphi acknowledges that (i) GM may have various reporting and
disclosure obligations under US generally accepted accounting principles and US
federal securities rules and regulations as a result of GM’s commercial
relationship with Delphi and GM’s entry into and obligations under this
Agreement and the Settlement Agreement, and (ii) GM’s compliance with such
reporting and disclosure requirements may require Delphi to, among other things,
provide GM with certain information and access to information. Delphi shall
cooperate with GM to reach an agreement as soon as practicable on the parameters
of Delphi’s obligation to reasonably cooperate with GM to enable GM to comply
with its reporting and disclosure requirements under the US generally accepted
accounting principles and US federal securities rules and regulations.

 



--------------------------------------------------------------------------------



 



     (b) Defaults and disputes arising under this section 7.05 or the agreement
referred to in subsection (a) hereto governing Delphi’s cooperation with GM’s
reporting and disclosure requirements shall be governed by and settled in
accordance with section 7.11 of this Agreement.”

16.   Effect of Amendment. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Agreement shall be deemed to mean the Agreement as
amended by this Amendment. This Amendment shall operate as an amendment of the
provisions of the Agreement referred to specifically herein. The amendments to
the Agreement contemplated by this Amendment are limited precisely as written
and shall not be deemed to be an amendment to any other terms or conditions of
the Agreement. Except as specifically amended by this Amendment and as set forth
in the preceding sentence, the Agreement, subject to the provisions of
Article VI thereof, shall remain in full force and effect. Except as expressly
provided herein, this Amendment shall not be deemed to be a waiver of, or
consent to, or a modification or amendment of, any other term or condition of
the Agreement.   17.   Miscellaneous. The provisions of Sections 7.10, 7.11,
7.12, 7.13, 7.14, 7.16, 7.17, 7.18, 7.19, 7.20, 7.21, 7.22, 7.23, 7.24, 7.25,
7.26 and 7.27 of the Agreement shall apply to this Amendment.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

                              DELPHI CORPORATION       GENERAL MOTORS
CORPORATION    
 
                           
By:
              By:                                  
 
  Name:   John D. Sheehan           Name:   Frederick A. Henderson    
 
  Title:   Vice President, Chief           Title:   Vice Chairman and Chief    
 
           Restructuring Officer                    Financial Officer    

 